tThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.

Response to Arguments 
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, based on discovery of new prior art to Kato et al. (US Patent Pub. No. 2005/0240101).

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claims 1-2 are objected to because the limitation of “display the combined image, where the blood flow image is a top layer in the combined image, the tissue property image is a middle layer image in the combined image, the morphologic image is a bottom layer image in the combined image” relates to the “generate a combined image” step more so than it does to the “display the combined image” step.  Therefore, it is recommended that these limitations of the layers in their respective position within the combined images be placed within the “generate a combined image” rather than the display of the image.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are rejected because it recites “generate a combined image by superimposing the acquired tissue property image on which the acquired blood flow image is superimposed, on the acquired morphologic image” in lines 15-16.  This language is unclear, because “on which the acquired blood flow image is superimposed” does not seem to relate to any previously claimed step of superimposing image data.  As such, it is not clear what the “generate a combined image” step truly entails.  For purposes of this Office action, these limitations are interpreted to mean “generate a combined image by superimposing the acquired tissue property image, and  one another”.
Claims 1 and 2 are rejected because the “generate a combined image” appears to provide a limitation in which a final, combined image is generated from three separate images.  However, the last three lines of claim 1 (and the corresponding limitation in claim 2) recites “frame rates” of different images that are part of the combined image.  It would appear that this implies that the combined image is not a final static image.  However, the “generate a combined image” implies the generation of a static image, as opposed to alignment of image data, upon which the underlying image data can then be refreshed as some refresh rate.  Therefore, there seems to be certain limitations either lacking from claims 1 and 2, or the manner by which the current claims are worded fails to capture the underlying concepts of the invention.
Claims 9-10 are rejected because “the control circuitry” lacks antecedent basis.
generic single “received data sequence” from which both the blood flow information and the tissue property information are acquired.  However, this appears contrary to the requirement of the independent claims that distinct first and second ultrasound scanning are used to acquire these two sets of information (i.e., the blood flow information and the tissue property information).
Claims 13-14 are rejected because it is unclear what is considered “a plurality of pieces of received data that include received data used to acquire the blood flow information”.  Claims 1 and 2 recite “acquire, based on a result of first ultrasound scanning performed on a subject, blood flow information”.  Therefore, it is not clear where the “a plurality of pieces of received data” as recited in claims 13 and 14 fit into the limitations of the independent claims 1 and/or 2.  In other words, it is not clear what this data is, or where/how it is obtained or acquired.
Claims 21-22 are rejected because the underlined portion of “each of data sequences acquired in the received data” lacks antecedent basis.
Any claim not explicitly described above is rejected based on its dependency from a claim that was described in the rejections, thereby incorporating the same issues as the explicitly rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Pub. No. 2005/0240101) in view of Freiburger (US Patent Pub. No. 2015/0272547), and further in view of Kim et al. (US Patent Pub. No. 2016/0058410).
Regarding claims 1-2, Kato discloses a method for controlling an ultrasonography (see Title).  The system of Kato includes a fluid determining section 9, from which “a fluid portion in a region to be measured is determined by the generally-used Doppler method to determine at least where the fluid portion is present. For example, it is allowed to obtain a flow rate at each position in a region to be measured by using the color Doppler method or specify the fluid portion in the region to be measured in accordance with the amplitude information by the power Doppler method” (see paragraph 62).  “When the fluid determining section 9 uses the color Doppler method, it is allowed to generate a color flow image colored in accordance with the moving direction and flow rate of the fluid. Moreover, when using the power Doppler method, it is allowed to generate a gradation (brightness) image corresponding to the flow rate” (see paragraph 66).  This reads on lines 3-6 of claim 1, but does not read on the “where the power value is equal to or larger than a threshold value”. 
Kato also teaches the following:
As described below in detail, an ultrasonic wave to be transmitted/received by the ultrasonic transmitting/receiving section 3 is used to measure the elastic modulus of an object to be measured, determine a fluid portion by the Doppler method, and display a B-mode image. Therefore, the ultrasonic transmitting/receiving section 3 and delay time control section 5 transmit or receive an ultrasonic wave in accordance with one type of a driving pulse and a scanning method suitable for any one of these purposes. Particularly, it is important to obtain the elastic modulus of an object to be measured by using the ultrasonic diagnostic apparatus 50. Therefore, it is preferable to select a driving pulse, delay time, and scanning method most suitable for measurement of an elastic modulus.

Then, in paragraph 66, Kato teaches that “The DSC (Digital Scan Converter) 14 converts the deformation amounts and/or elastic moduli obtained by the computing section 10 into two-dimensional mapping data.”  This all reads on lines 9-12 of claim 1, which relate to the acquisition of an elasticity image.
Kato also teaches that “the ultrasonic probe driving section further generates a third driving pulse suited to generate a B-mode image and the envelope detecting section envelop-detects an ultrasonic reflected wave obtained from the third driving pulse” (see paragraph 24).  The above quote is re-iterated in that it states that “an ultrasonic wave to be transmitted/received by the ultrasonic transmitting/receiving section 3 is used to measure the elastic modulus of an object to be measured, determine a fluid portion by the Doppler method, and display a B-mode image” (see paragraph 54; emphasis added).  In other words, Kato teaches the acquisition, generation and ultimately the display of a B-mode image, which equates to the “morphologic image” recited in claim 1, lines 13-16.
Figure 7 of Kato illustrates how “The display control section 15 synthesizes these three images and generates image data… In FIG. 7, two-dimensional image data 75 including the positional information on a fluid portion 75b, image data 76 including two-dimensional mapping data 76a for an elastic modulus, and B-mode image data 77 are schematically shown” (see paragraph 78 and Figure 7).  Based on this quote and the Figure, it is clear that the blood flow image is a top layer image in the combined image, the tissue property image [i.e., the elasticity image] is a middle layer image in the combined image, and the morphologic image is a bottom layer image in the combined image, as recited by claim 1.  “As shown in FIG. 7, these three images are superimposed in the display control section 15 so that positions of objects to be measures are related to each other and image data 78 is generated” (see paragraph 80; which reads on the “generate a combined image by superimposing…” and through the specific layers).
Finally, Figure 12 of Kato illustrates a sequence of driving pulses such that “The driving pulse 67a is optimized in order to obtain a B-mode image. Similarly, the driving see paragraph 101; also see paragraphs 102-104 for additional information regarding the scanning sequence).  This reads on the first, second and third scanning are performed in a time-division manner during a single scanning sequence, found in the second-to-last paragraph of claim 1.
However, Kato fails to teach the following (A) “where the power value is equal to or larger than a threshold value”; (B) the elastic image data (i.e., the tissue property image) is acquired by “generating a shear wave by applying acoustic radiation force to the subject”; and (C) “a frame rate of the tissue property image (i.e., the elasticity image) is lower than a frame rate of the blood flow image and a frame rate of the acquired morphologic image”.

With regard to (B) and (C) above, Freiburger teaches acquisition control for elasticity ultrasound imaging (see Title).  Specifically, Freiburger teaches:
[0001] Elasticity imaging includes acoustic radiation force impulse (ARFI) imaging, shear wave imaging, strain imaging, and/or strain rate imaging… For example, by transmitting an acoustic radiation force impulse (ARFI) pushing pulse, ultrasound may be used to displace tissue directly or through generation of a shear or longitudinal wave. The displacement resulting from the pushing pulse may be measured using further ultrasound scanning. … Where the displacement response to the shear wave is measured, shear imaging is provided.

[0002] Pushing pulses are repeated to measure displacement at different laterally spaced locations. … Elasticity imaging, such as ARFI or shear wave elastography imaging, typically requires a longer time to acquire data than traditional ultrasound imaging modes, like B-mode or Spectral Doppler (e.g., several milliseconds versus hundreds of microseconds).

[0069] … For single shot or a single given elasticity image, the frame rate (e.g., time to acquire) and/or resolution may be different depending on the amount of motion.

From these various teachings of Freiburger, it is clear that (1) elasticity imaging includes shear wave imaging, in which shear waves are generated by ARFI pushing pulses (see paragraph 1); (2) a frame rate is generally equated to the “time to acquire” see paragraph 69); and (3) shear wave elasticity imaging “typically requires a longer time to acquire data than traditional ultrasound imaging modes, like B-mode or Spectral Doppler” (see paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the shear wave elastography via acoustic radiation force imaging, as taught by Freiburger, with the system and methods of Kato, thereby eliminating the need for the blood pressure gauge 17 (see Figure 1 of Kato), since Kato states that “the elastic modulus computing section obtains the elastic modulus of a purposed tissue by using the data for a minimum blood pressure value and maximum blood pressure value input from the blood pressure gauge 17” (see paragraph 63).  Therefore, utilizing the shear wave techniques taught by Freiburger would allow the elasticity images to be formed entirely via ultrasound techniques, thereby reducing the different structure components required to be applied to the patient (i.e., no pressure gauge would need to be wrapped around the patient’s arm, as all images would be fully acquired via the ultrasound transducer).
It is additionally noted that by this combination of Kato with Freiburger, the shear wave elasticity imaging being incorporated into Kato would similarly comprise all three of the above-stated characteristics that are explicitly taught by Freiburger.  It is also noted that fact #3 above from Freiburger teaches that the longer time to acquire the data for shear wave elasticity images is being compared to both B-mode (i.e., the claimed morphologic image) and to Doppler images (i.e., the claimed blood flow images).  As such, it would have been known to those of skill in the art that the system and methods of Kato as combined with Freiburger would comprise these same characteristics. 
However, Kato combined with Freiburger still fails to teach (A) “where the power value is equal to or larger than a threshold value”.

Kim teaches an ultrasound diagnosis apparatus and method of operating the same (see Title).  Amongst other aspects of Kim, there is a display 240 that “may superimpose a color flow image of a region of an object set as the ROI on a B-mode image of the object for display” (see paragraph 89; also see paragraph 16) and an see paragraph 15).  Additionally, “According to an embodiment, the image generator 155 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data and may also generate an elasticity image by imaging deformation of the object 10 due to pressure” (see paragraph 54).
As such, Kim teaches the overlaying of color Doppler data related to blood flow, by processing the Doppler data to only cause portions of the flow above a prescribed threshold, which may change while the imaging occurs in order to capture any changes in velocity of flow.  Similarly to Kato, Kim also teaches the ability to acquire elasticity images via its system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the ability to set and change a threshold for a power value of the blood flow imaging aspect, as taught by Kim, into the system and methods of Kato in order to provide “an optimized color flow image by automatically setting in real-time a parameter necessary for generating a color flow image” (see Kim, paragraph 7).

Regarding claims 3 and 17, Kato teaches “a first image obtained by using gradation display or chroma display corresponding to the deformation amounts and/or elastic moduli between positions of the object to be measured” (see paragraph 21; equated to the tissue property information and a difference in lightness (e.g. gradation) or chroma), and “a second image obtained by displaying the fluid portion with a predetermined color and regions other than the fluid portion with colorless transparence” (see paragraph 21; equated to the blood flow information and a difference in hue).
Regarding claims 4 and 18, Kato teaches “it is possible to display a portion having a large elastic modulus and a portion having a small elastic modulus with blue and red and a portion having the middle value of the elastic modulus with an intermediate color between blue and red. It is also allowed that a user can freely select a combination of hues” (see paragraph 76; equated to the tissue property information), and “a second image obtained by displaying the fluid portion with a predetermined color see paragraph 21; equated to the blood flow information and a difference in chroma).
Regarding claims 7-8, it is noted that the superimposing steps of Kato provide for such overlaying without the use of transparency of the layers.  This is exemplified in the following passage from paragraph 80:
As shown in FIG. 7, these three images are superimposed in the display control section 15 so that positions of objects to be measures are related to each other and image data 78 is generated. In this case, the two-dimensional mapping data 76a for an elastic module is prepared in a region covering the blood vessel wall 64 and fluid portion 61. However, because the fluid portion 75b is displayed with black, a portion 76a' to be superimposed with the fluid portion 75b of the two-dimensional mapping data 76a is displayed with black. That is, by masking a position corresponding to the fluid portion 75b, a two-dimensional map displayed with a gradation or chroma corresponding to an elastic modulus is displayed only in a region 76a" located at the blood vessel wall 64 for which display of an elastic modulus is requested in the synthesized image data 78 and the portion 76a' in the fluid (blood) 61 is displayed with black. Therefore, the elastic modulus of the blood vessel wall 64 can be easily seen and it is possible to easily find a portion whose elastic modulus is not normal in the blood vessel wall 64.

Regarding claims 15-16, Freiburger teaches that “by transmitting an ARFI pushing pulse, ultrasound may be used to displace tissue directly or through generation of a shear or longitudinal wave. The displacement resulting from the pushing pulse may be measured using further ultrasound scanning” (see paragraph 1).  “The displacement information, with or without a time profile, is used to determine a characteristic of the tissue. The characteristic is determined at each location. Any characteristic may be determined, such as an elasticity, strain, shear velocity, longitudinal wave velocity, modulus, or other viscoelastic property” (see paragraph 65, 68 and 84 of Freiburger).
Regarding claims 19-20, it is noted that Figure 12 of Kato illustrates the driving pulses.  While this figure shows the order as 67a, 67b, 67c, Kato teaches that “In the case of this embodiment, a driving pulse is transmitted in order of time series of the driving pulses 67a, 67b, and 67c to constitute the driving pulse group 67c. However, the sequence of driving pulses is not restricted to the above. For example, it is allowed to first transmit a driving pulse optimized to measure an elastic modulus” (see paragraph 102).
see paragraph 102 of Kato) is similarly relevant to the rejection of claims 21-22.  Additionally, Kato teaches that “it is allowed to change timings of the driving pulses 67a, 67b, and 67c in the driving pulse group 67 in accordance with a phase difference requested for each measurement. The ultrasonic transmitting/receiving section 3' and the delay time control section 5' repeat transmission and reception because the phases are adjusted so that the driving pulse groups 67 including these driving pulses respectively serve as an optimum scanning method” (see paragraph 103).  As such, it would be obvious to one of ordinary skill in the art to re-order the pulses (e.g., 67a, 67b, 67c), as well as modify their timing within the overall sequence 67 in order to provide an optimum scanning method.  This would include multiples of a same pulse (e.g., multiple pulses 67b) if and when these multiple pulses would provide the optimum sequence for the desired outcome of the ultrasound scanning session.  Additionally, it is noted that “Each of the driving pulses 67a to 67c is actually a burst wave including a plurality of pulses” (see paragraph 101 of Kato).
Regarding claims 23-24, it is noted that Kato teaches “As shown in FIG. 12, the driving pulse group 67 output from the driving circuit includes driving pulses 67a, 67b, and 67c… Parameters to be optimized include a delay time and the number of pulses” (see paragraph 101). It can readily be seen from Figure 12 that each pulse in the overall sequence is separated in time from adjacent pulses.  As such, it would be obvious that the first ultrasound scanning and the second ultrasound scanning are not executed while the third ultrasound scanning is executed, as required by the claims.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Freiburger and Kim as applied to claims 7 and 8 above, and further in view of Yoshiara et al. (US Patent Pub. No. 2013/0096430).
Kato in combination with Freiburger and Kim is described above with respect to claims 7 and 8.  However, Kato teaches to superimpose each of the blood flow image, elasticity image and the B-mode image, rather than showing any of them side-by-side.
Yoshiara teaches an ultrasonic diagnostic apparatus and ultrasonic scanning method (see Title).  Yoshiara teaches an ultrasonic scanning mode in which “plural see paragraph 64).  Also paragraph 64 additional teaches:
[T]he plural kinds of ultrasonic scanning corresponding to the plural kinds of imaging modes are alternately repeated every predetermined number of times of the ultrasonic wave transmission and reception under the control of the transmission/reception controller 17...   For example, in the second ultrasonic scanning, the B-mode scanning and the Doppler-mode scanning may alternately be repeated. In this case, the ultrasonic image I2 is an image in which the B-mode image and the Doppler image are overlapped with each other. More particularly, in the ultrasonic image I2, the B-mode image is updated during the B-mode scanning, and the Doppler image is updated during the Doppler-mode scanning. This display enables the operator to simultaneously observe the morphological information and the blood stream information in real time.

Therefore, Yoshiara teaches an ultrasonic scanning technique in which at least two kinds of imaging modes, which includes “B mode, the Doppler mode, the elastography mode, … the Shear Wave Elastography (SWE) mode”, “may alternately be repeated”.  This is similar to the concepts of Kato, in which plural ultrasound imaging modes are performed and overlapped with each other.
Yoshiara teaches an alternative display format in which a first image i1 is displayed side-by-side to a second image i2.  It is noted that Yoshiara teaches that this specific format shown in Figure 9 may instead be the same format disclosed by Kato (i.e., superimposing all of the images together – “the ultrasonic image I2 may be displayed while overlapped with the ultrasonic image I1“, see paragraph 63, last two sentences)  “[T]he ultrasonic image I1 is the image based on the volume data, which is generated by the image generator 23 through the B-mode volume scanning” (see paragraph 63); this teaches that image I1 is the same as the claimed morphologic image.  It is additionally noted that paragraph 64 teaches that image I2 may be the “second ultrasonic scanning [which] may be at least two kinds in the B mode, the Doppler mode, the elastography mode, … the Shear Wave Elastography (SWE) mode” and paragraph 64 also teaches that the at least two modes may be overlapped with each other to form image I2.
one of which is an overlap of at least two different imaging modes) are displayed side-by-side, as taught by Yoshiara, and to include this into the system and methods of Kato because “This display enables the operator to simultaneously observe the morphological information and the blood stream information in real time” (see last sentence of the quote above from paragraph 64 of Yoshiara).


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Freiburger and Kim as applied to claims 1 and 2 above, and further in view of Yamazaki (US Patent No. 5,664,571).
Kato in combination with Freiburger and Kim is described above with respect to claims 1 and 2.  While Kato teaches a filter section 71, which includes a first filter 7 and a second filter 8, each of these filters are used to separate the blood flow signal from the more stationary tissue (i.e., blood vessel wall and other non-blood tissues; see paragraph 56).  However, this filter output of these filters is then sent to the “fluid determining section 9” and the “computing section 10”.  As such, Kato fails to teach that claimed “tissue proper information” receives data “before the application of the clutter removal filtering” (as recited in claims 11 and 12), since all data passes through the filtering section of Kato.
Regarding claims 11-12, Yamazaki teaches an ultrasonic diagnostic apparatus (see Title), and more specifically, teaches that “Doppler signals derived from blood flow are passed through the high-pass filter portion 21, but the low frequency Doppler signals derived from wall motion are removed by the high-pass filter portion 21” (see column 8, lines 9-12).  Column 8, lines 17-43 discuss that this is used on data where “transmission and reception of the ultrasonic waves are carried out several times … relative to one scanning line.”  As shown in Figure 1, “tissue Doppler imaging” data bypasses the high-pass filter portion 21 altogether.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a high pass filter to separate blood flow from tissue motion via see column 8, lines 50-54 of Yamazaki).  In other words, blood flow and tissue motion (which can be used for the tissue property information, or elasticity data of Kato) can be acquired from similar imaging data.
Regarding claims 13-14, it is noted that the teachings provided immediately above additionally read on these claims.  Plus, it is noted that in Yamazaki, the data is passed through an autocorrelator 23 after the filtering (see numerals 21, 26 and 27 of Yamazaki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES M KISH/           Primary Examiner, Art Unit 3799